                                         Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     INA ANN RODMAN,                                   Case No. 18-cv-03732-WHO
                                                         Plaintiff,                        ORDER GRANTING DEFENDANT’S
                                   8
                                                                                           MOTION FOR SUMMARY
                                                    v.                                     JUDGMENT
                                   9

                                  10     OTSUKA AMERICA                                    Re: Dkt. No. 65, 66, 67, 68
                                         PHARMACEUTICAL, INC.,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          In this product liability suit, plaintiff Ina Rodman alleges that she suffers from a movement

                                  14   disorder known as Tardive Dyskinesia (“TD”) as a result of ingesting the prescription

                                  15   antipsychotic medication Abilify. She brings failure to warn and design defect claims against

                                  16   defendant Otsuka America Pharmaceutical, Inc. (“Otsuka”). Before me are cross-motions for

                                  17   summary judgment on the failure to warn claim, along with Otsuka’s motion for summary

                                  18   judgment on the design defect claim. Both parties also move to exclude portions of expert

                                  19   testimony.

                                  20          Rodman’s case founders on a lack of proof. For the reasons set forth below, I GRANT

                                  21   summary judgment in favor of Otsuka on all three theories of Rodman’s failure to warn claim, as

                                  22   well as her design default claim. Along the way, I GRANT Otsuka’s motion to exclude Dr. Laura

                                  23   M. Plunkett’s expert testimony on label inadequacy and DENY the remainder of its motion as

                                  24   moot. And I DENY Rodman’s motion for partial summary judgment on her failure to warn claim

                                  25   and DENY as moot her motion to exclude portions of Dr. Sara J. Polfliet’s and Dr. Christoph U.

                                  26   Correll’s expert testimony.

                                  27                                           BACKGROUND

                                  28          Abilify is an “atypical” or “second-generation” antipsychotic prescription medication that
                                         Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 2 of 19




                                   1   was first approved by the United States Food and Drug Administration (“FDA”) for the treatment

                                   2   of schizophrenia. See Corrected Declaration of Matthew M. Saxon in Support of Defendant’s

                                   3   Motion for Summary Judgment (“Saxon Decl. ISO MSJ”) [Dkt. No. 73-2] ¶ 3 & Ex. B (2002

                                   4   Abilify Label). It has since been approved by the FDA to treat several other mental health

                                   5   conditions, including bipolar disorder and Major Depressive Disorder (“MDD”). See id. ¶ 4 & Ex.

                                   6   C (2009 Abilify Label at 1). Since the medication was first marketed, the Abilify label has

                                   7   included the following warning about the risks of TD:

                                   8          5.4 Tardive Dyskinesia

                                   9                   A syndrome of potentially irreversible, involuntary, dyskinetic movements may

                                  10          develop in patients treated with antipsychotic drugs. Although the prevalence of the

                                  11          syndrome appears to be highest among the elderly, especially elderly women, it is

                                  12          impossible to rely upon prevalence estimates to predict, at the inception of antipsychotic
Northern District of California
 United States District Court




                                  13          treatment, which patients are likely to develop the syndrome. Whether antipsychotic drug

                                  14          products differ in their potential to cause tardive dyskinesia is unknown.

                                  15                   The risk of developing tardive dyskinesia and the likelihood that it will become

                                  16          irreversible are believed to increase as the duration of treatment and the total cumulative

                                  17          dose of antipsychotic drugs administered to the patient increase. However, the syndrome

                                  18          can develop, although much less commonly, after relatively brief treatment periods at low

                                  19          doses.

                                  20                   There is no known treatment for established cases of tardive dyskinesia, although

                                  21          the syndrome may remit, partially or completely, if antipsychotic treatment is withdrawn.

                                  22          Antipsychotic treatment, itself, however, may suppress (or partially suppress) the signs and

                                  23          symptoms of the syndrome and, thereby, may possibly mask the underlying process. The

                                  24          effect that symptomatic suppression has upon the long-term course of the syndrome is

                                  25          unknown.

                                  26                   Given these considerations, ABILIFY should be prescribed in a manner that is most

                                  27          likely to minimize the occurrence of tardive dyskinesia. Chronic antipsychotic treatment

                                  28          should generally be reserved for patients who suffer from a chronic illness
                                                                                         2
                                         Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 3 of 19




                                   1          that (1) is known to respond to antipsychotic drugs and (2) for whom alternative, equally

                                   2          effective, but potentially less harmful treatments are not available or appropriate. In

                                   3          patients who do require chronic treatment, the smallest dose and the shortest duration of

                                   4          treatment producing a satisfactory clinical response should be sought. The need for

                                   5          continued treatment should be reassessed periodically.

                                   6                  If signs and symptoms of tardive dyskinesia appear in a patient on ABILIFY, drug

                                   7          discontinuation should be considered. However, some patients may require treatment with

                                   8          ABILIFY despite the presence of the syndrome.

                                   9   Id., Ex. B (2002 Abilify Label at 8-9); see also Ex. C (2009 Abilify Label at 17-18).

                                  10          In 2010, Rodman’s prescribing physician and psychiatrist, Dr. John Hawkins, diagnosed

                                  11   Rodman with MDD and prescribed her Abilify. Id., Ex. A, (Hawkins Dep. at 157:3-24) and Ex.

                                  12   H, (Rodman Medical Records at 28, 32). In June 2015, after a change in medical insurance,
Northern District of California
 United States District Court




                                  13   Rodman emailed Dr. Hawkins explaining that Abilify has become “quite expensive” and asking

                                  14   for instructions about how best to discontinue the medication. Id., Ex. H (Rodman Medical

                                  15   Records at 334). Dr. Hawkins replied with instructions for weaning her off Abilify and told her to

                                  16   monitor her mood as she did. Id. He also instructed her to “be sure to follow-up with a new

                                  17   psychiatrist under you[r] new medical coverage.” Id.

                                  18          On March 30, 2016, a doctor at the University of Florida diagnosed Rodman with

                                  19   “dyskinesia of the tongue.” Id., Ex. J (Rodman Dental Records at 9). On May 19, 2016, she

                                  20   began seeing a neurologist, Dr. Anette Nieves, who treated her TD symptoms. Id., Ex. F (Nieves

                                  21   Dep. at 47:11-48:23).

                                  22          In the First Amended Complaint (“FAC”) [Dkt. No. 28], Rodman alleges three theories

                                  23   with regard to failure to warn: (i) the Abilify label “did not accurately reflect the incidence and

                                  24   risk of developed [TD]” with the use of Abilify (FAC ¶¶ 26, 30); (ii) the Abilify label “failed to

                                  25   specifically discuss the fact that [TD] had been reported in patients taking Abilify, including those

                                  26   taking lower doses for depression” (FAC ¶ 25); and (iii) the label failed to “provide[] a discussion

                                  27   or instruction regarding specific methods for screening patient for [TD], such as AIMS (Abnormal

                                  28   Involuntary Movement Scale)” (FAC ¶ 29). The FAC also asserts a claim for defective design.
                                                                                          3
                                            Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 4 of 19




                                   1   FAC ¶¶ 34-35.1

                                   2           On March 2, 2020, Rodman filed a motion for partial summary judgment on the failure to

                                   3   warn claim and motion to exclude or limit the expert reports of Dr. Polfliet and Dr. Correll. See

                                   4   Plaintiff’s Motion for Partial Summary Judgment (“Rodman Partial SJ”) [Dkt. No. 66]; Plaintiff’s

                                   5   Motion to Exclude Duplicative Expert Testimony and Motion to Exclude Inadmissible Expert

                                   6   Testimony (“Rodman Mot. Exclude”) [Dkt. No. 65]. On the same day, Otsuka filed its motion for

                                   7   summary judgment on both the failure to warn and design defect claims and a motion to exclude

                                   8   the expert report of Dr. Plunkett. See Defendant’s Motion for Summary Judgment (“Otsuka

                                   9   MSJ”) [Dkt. No. 67]; Defendant’s Motion to Exclude Testimony of Laura M. Plunkett (“Otsuka

                                  10   Mot. Exclude”) [Dkt. No. 68].2 On May 6, 2020, I heard argument from the parties.

                                  11                                         LEGAL STANDARD

                                  12   I.      MOTION FOR SUMMARY JUDGMENT
Northern District of California
 United States District Court




                                  13           Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                  14   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  15   law.” Fed. R. Civ. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                  16   the absence of a genuine issue of material fact with respect to an essential element of the non-

                                  17   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                  18   persuasion at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has

                                  19   made this showing, the burden then shifts to the party opposing summary judgment to identify

                                  20   “specific facts showing there is a genuine issue for trial.” Id. The party opposing summary

                                  21   judgment must present affirmative evidence from which a jury could return a verdict in that

                                  22   party’s favor. Anderson v. Liberty Lobby, 477 U.S. 242, 257 (1986).

                                  23           On summary judgment, the court draws all reasonable factual inferences in favor of the

                                  24

                                  25   1
                                        On November 6, 2018, I denied Otsuka’s motion to dismiss the FAC on grounds that it is barred
                                  26   by California’s two-year statute of limitations. See Order Denying Motion to Dismiss [Dkt. No.
                                       37].
                                  27   2
                                        On March 30, 2020, Otsuka filed errata for both of its motions due to clerical errors and errors in
                                  28   compiling exhibits. See Defendant’s Corrected Motion for Summary Judgment [Dkt. No. 73-1];
                                       Defendant’s Corrected Motion to Exclude Testimony of Laura M. Plunkett [Dkt. No. 74-1].
                                                                                       4
                                         Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 5 of 19




                                   1   non-movant. Id. at 255. In deciding the motion, “[c]redibility determinations, the weighing of the

                                   2   evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

                                   3   judge.” Id. However, conclusory and speculative testimony does not raise genuine issues of fact

                                   4   and is insufficient to defeat summary judgment. See Thornhill Publ’g Co., Inc. v. GTE Corp., 594

                                   5   F.2d 730, 738 (9th Cir. 1979).

                                   6   II.    MOTION TO EXCLUDE EXPERT TESTIMONY

                                   7          Federal Rule of Evidence 702 allows a qualified expert to testify “in the form of an opinion

                                   8   or otherwise” where:
                                                     (a) the expert’s scientific, technical, or other specialized knowledge
                                   9                 will help the trier of fact to understand the evidence or to determine a
                                                     fact in issue;
                                  10                 (b) the testimony is based on sufficient facts or data;
                                                     (c) the testimony is the product of reliable principles and methods;
                                  11                 and
                                                     (d) the expert has reliably applied the principles and methods to the
                                  12                 facts of the case.
Northern District of California
 United States District Court




                                  13   Fed. R. Evid. 702.

                                  14          To be admissible under Rule 702 expert testimony must be relevant and

                                  15   reliable. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993). “[R]elevance

                                  16   means that the evidence will assist the trier of fact to understand or determine a fact in

                                  17   issue.” Cooper v. Brown, 510 F.3d 870, 942 (9th Cir. 2007); see also Primiano v. Cook, 598 F.3d

                                  18   558, 564 (9th Cir. 2010) (“The requirement that the opinion testimony assist the trier of fact goes

                                  19   primarily to relevance.”) (internal quotation marks omitted).

                                  20          Under the reliability requirement, the expert testimony must “have] a reliable basis in the

                                  21   knowledge and experience of the relevant discipline.” Primiano, 598 F.3d at 565. To ensure

                                  22   reliability, the court must “assess the [expert’s] reasoning or methodology, using as appropriate

                                  23   such criteria as testability, publication in peer reviewed literature, and general acceptance.” Id.

                                  24   These factors are “helpful, not definitive,” and a court has discretion to decide how to test

                                  25   reliability “based on the particular circumstances of the particular case.” Id. (internal quotations

                                  26   marks and footnotes omitted). “When evaluating specialized or technical expert opinion

                                  27   testimony, the relevant reliability concerns may focus upon personal knowledge or

                                  28   experience.” United States v. Sandoval-Mendoza, 472 F.3d 645, 655 (9th Cir. 2006).
                                                                                          5
                                            Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 6 of 19




                                   1                                                DISCUSSION

                                   2   I.      MOTIONS TO EXCLUDE EXPERT TESTIMONY

                                   3           A.      Motion to Exclude Expert Testimony of Dr. Plunkett

                                   4           Rodman retained Dr. Plunkett, a pharmacologist, toxicologist, and FDA regulatory

                                   5   specialist, to support her failure to warn claim. See Corrected Declaration of Matthew M. Saxon

                                   6   in Support of Defendant’s Motion to Exclude Expert Testimony (“Saxon Decl. ISO Mot.

                                   7   Exclude”) [Dkt. No. 74-2] Ex. B (Plunkett Rep.). Otsuka moves to exclude Dr. Plunkett’s

                                   8   testimony on two grounds: (i) she is not qualified to offer label inadequacy opinions and her

                                   9   opinions are not reliable nor based on sufficient facts or data; (ii) she is not qualified to offer a

                                  10   specific causation opinion. Otsuka Mot. Exclude 1.

                                  11                   1.        Dr. Plunkett’s Opinion on Label Inadequacy

                                  12           Otsuka attacks Dr. Plunkett’s opinions supporting Rodman’s three failure to warn theories
Northern District of California
 United States District Court




                                  13   that the Abilify label:

                                  14                       “failed to adequately describe the risk of [TD] associated with use of the drug”

                                  15                        because “the scientific literature [] contained discussion of the fact that the

                                  16                        occurrence rate for [TD] was much higher than 0.1 to 1%, the ‘infrequent’

                                  17                        standard that was mentioned in the initial Abilify labeling.” Plunkett Rep. ¶ 33.

                                  18                       “failed to specifically discuss the fact that [TD] had been reported in patients

                                  19                        taking Abilify, including those taking lower doses for depression.” Plunkett

                                  20                        Rep. ¶ 33.

                                  21                       “never provided a discussion or instruction regarding specific methods for

                                  22                        screening patients for [TD], such as AIMS (Abnormal Involuntary Movement

                                  23                        Scale).” Plunkett Rep. ¶ 36.

                                  24   In this section, I focus on whether Dr. Plunkett is qualified to render the first opinion and if it is

                                  25   based both on reliable facts or data and is the product of reliable principles or methods. As I

                                  26   explain later in Sections II.A.2-3, I deny Otsuka’s motion to exclude Dr. Plunkett’s second and

                                  27   third opinions as moot because I am granting Otsuka’s motion for summary judgment on the

                                  28   second and third failure to warn theories since Dr. Hawkins unequivocally testified that a label that
                                                                                           6
                                         Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 7 of 19




                                   1   added these points would not have changed his prescribing decision.

                                   2          Otsuka argues that Dr. Plunkett lacks the qualifications to opine on the adequacy of the

                                   3   Abilify label because she has no special knowledge of antipsychotics like Abilify, she cannot

                                   4   prescribe them, and she has not published articles about them. Otsuka Mot. Exclude 7.

                                   5   While she cannot prescribe Abilify or diagnose TD, those skills are not necessary prerequisites to

                                   6   testifying about the adequacy of Abilify’s label. Dr. Plunkett’s experience and expertise as a

                                   7   toxicologist and pharmacologist qualify her to opine on Otsuka’s labeling practices and the

                                   8   adequacy of its Abilify label. See In re Xarelto (Rivaroxaban) Prod. Liab. Litig., No. MDL 2592,

                                   9   2017 WL 1352860, at *2 (E.D. La. Apr. 13, 2017) (denying motion to exclude Dr. Plunkett in case

                                  10   bringing multiple product liability claims, including failure to warn, and finding that she is

                                  11   “qualified to testify about drug pharmacology, general causation, regulatory matters and the

                                  12   adequacy of labels for both prescription and non-prescription drugs”).
Northern District of California
 United States District Court




                                  13          That said, the method she employed here is problematic. Dr. Plunkett primarily relies on a

                                  14   survey of scientific published literature to conclude that the Abilify label “failed to adequately

                                  15   describe the risk of [TD] associated with use of the drug.” Plunkett Rep. ¶ 33. She describes this

                                  16   survey of scientific literature in paragraph 21 of her report.

                                  17          It was initially reported that the risk of TD was greater with older antipsychotics compared

                                  18   to new agents, like Abilify, but Dr. Plunkett explains that published literature starting as early as

                                  19   2006 found that may not be the case. Id. ¶ 21 (string cite of articles). She draws attention to two

                                  20   sources in particular. The first source is a 2011 study that calculated a 3.4% “estimate of the rate

                                  21   of occurrence of [TD] in a clinic population.” Plunkett Rep. ¶¶ 21, 34; see Saxon Decl. ISO Mot.

                                  22   Exclude, Ex. I (Peña, M.S., et al. 2011, Tardive dyskinesia and other movement disorders

                                  23   secondary to aripiprazole. Mov. Disord. 26:147-152) (hereinafter “Peña study”). The second

                                  24   source is a listing of events found in the FDA Adverse Event Reporting System known as

                                  25   “FAERS”. TD was the second most frequent reported adverse event among Abilify users and Dr.

                                  26   Plunkett finds that this “reporting rate (5%) was similar to the rate reported by Peña in 2011 in

                                  27   clinic experience (3.4%).” Plunkett Rep. ¶ 34. She compares these figures to those provided on

                                  28   the Abilify label. TD was listed on the Abilify label as an “infrequent” adverse reaction that was
                                                                                          7
                                           Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 8 of 19




                                   1   observed outside of clinic studies with Abilify; infrequent was defined as an occurrence of greater

                                   2   than 0.1% but less than 1%. Plunkett Rep. ¶ 31.3

                                   3          From all of this she concludes that “consideration of the body of studies related to [TD]

                                   4   and Abilify use show that [TD] is not a rare event (i.e., less than 0.1%) or even an infrequent event

                                   5   (less than 1%) but instead may be considered a common adverse event (greater than 1%).” Id. ¶

                                   6   21. Her concluding paragraph reads: “Therefore, it is my opinion that the Abilify labeling on the

                                   7   drug prescribed by Dr. Hawkins and used by Ms. Rodman failed to adequately describe the risk of

                                   8   [TD] associated with use of the drug. Moreover, removal of the mention of [TD] from the

                                   9   Adverse Reactions section of the label in 2014 was inconsistent with the fact that the reporting of

                                  10   [TD] in the published literature has risen significantly and that physicians were reporting higher

                                  11   rates of [TD] than 1% (see paragraph 21 above). Failure to provide physicians with accurate and

                                  12   up to date information on the occurrence of [TD] put patients at risk.” Id. ¶ 33.
Northern District of California
 United States District Court




                                  13          Otsuka’s motion focuses on the inaccuracies of comparing data collected from Dr.

                                  14   Plunkett’s cited sources to data reflected on the Abilify label. The “infrequent” figure of 0.1 to

                                  15   1% that Dr. Plunkett identifies in the Abilify label was a calculated incidence rate of TD among

                                  16   Abilify users; the 5% (from FAERS) and 3.4% (from Peña study) figures she compares it with

                                  17   were not true incidence rates. A true incidence rate is one that looks at a pool of Abilify users to

                                  18   identify how many patients developed TD. The studies Dr. Plunkett cites looked at a pool of those

                                  19   with TD and identified how many of them used Abilify, which does not result in a true incidence

                                  20

                                  21   3
                                         Dr. Plunkett also points out that this specific “infrequent” warning was located on the Abilify
                                  22   label when it was first approved by the FDA in 2002. Abilify continued to carry it in 2007, when
                                       it was approved for use in MDD. Plunkett Rep. ¶ 31. But in December 2014, the specific mention
                                  23   of “infrequent” occurrence of TD was dropped from that particular “Adverse Reaction” section of
                                       the label. Id. She finds it “difficult to understand why the term was removed altogether from this
                                  24   section” given that “by 2014 there were numerous reports of [TD] in the published medical
                                       literature (see discussion in above paragraph 21).” Id. ¶ 33.
                                  25
                                       As Otsuka points out, the December 2014 label still mentioned TD under the “Adverse Reaction”
                                  26   section by cross-referencing the reader to the “Warnings and Precautions” section of the label,
                                       which contained the warning reproduced in the Background section of this Order. What Dr.
                                  27   Plunkett referred to was the removal of information about the frequency of the TD from a
                                       particular portion of the “Adverse Reaction” section of the label. See Declaration of Matthew M.
                                  28   Saxon in Support of Defendant’s Reply in Support of its Motion to Exclude Expert Testimony
                                       [Dkt. No. 81-1] ¶ 6 & Ex. E (2014 Abilify Label at ECF page numbers 417, 428, 444).
                                                                                        8
                                         Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 9 of 19




                                   1   rate.

                                   2           Both the FAERS and Peña study cautioned that their sources cannot be used to calculate an

                                   3   incidence rate. In the cover letter accompanying the FAERS data, which Rodman’s counsel

                                   4   obtained via Freedom of Information Act (“FOIA”) request and on which Dr. Plunkett relied, the

                                   5   FDA expressly stated that the FAERS data cannot be used to calculate an incidence rate. See

                                   6   Saxon Decl. ISO Mot. Exclude, Ex. F (FOIA Request and Response at 5) (“The information in

                                   7   these reports has not been scientifically or otherwise verified as to a cause and effect relationship

                                   8   and cannot be used to estimate the incidence of these events.”) (emphasis added). The Peña study

                                   9   had a similar disclaimer. See id., Ex. I (Peña study at 150) (“[T]he true prevalence and incidence

                                  10   of TD and other drug-induced movement disorders associated with TGAs, such as aripiprazole

                                  11   [Abilify], are not known.”). Dr. Plunkett also conceded in her deposition that the FAERS data and

                                  12   the Peña study did not give her an incidence rate of TD. See id., Ex. C (Plunkett Dep. at 126:12-
Northern District of California
 United States District Court




                                  13   15); id., Ex. H (copy of Dr. Plunkett Dep. in Crochet v. Bristol-Myers Squibb Co., Case No. 3:16-

                                  14   cv-00036 (M.D. La.), at 56:3-6; 324:11-19; 284:4-23).

                                  15           Dr. Plunkett may not “analyze[] data that was not [her] own and reinterpret[] it in a manner

                                  16   inconsistent with the conclusions of those who originally generated it.” Carnegie Mellon Univ. v.

                                  17   Hoffmann-LaRoche, Inc., 55 F. Supp. 2d 1024, 1040 (N.D. Cal. 1999); In re Accutane Prod. Liab.,

                                  18   No. 804-MD-2523-T-30TBM, 2009 WL 2496444, at *2 (M.D. Fla. Aug. 11, 2009), aff’d, 378 F.

                                  19   App’x 929 (11th Cir. 2010) (“[W]hen an expert relies on the studies of others, he must not exceed

                                  20   the limitations the authors themselves place on the study.”). Indeed, “experts are properly

                                  21   disqualified if the studies on which they rely merely suggest, without definitely concluding, the

                                  22   truth of a particular assertion.” Haynes ex rel. Haynes v. Nat’l R.R. Passenger Corp., 319 F.

                                  23   App’x 541, 543 (9th Cir. 2009) (citing Gen. Elec. Co. v. Joiner, 522 U.S. 136, 144–47 (1997)).

                                  24           Notably, Dr. Plunkett’s testimony has been previously excluded in another drug product

                                  25   liability case on analogous grounds. The court in In re Mirena Ius Levonorgestrel-Related Prod.

                                  26   Liab. Litig. (No. II), 341 F. Supp. 3d 213, 260 (S.D.N.Y. 2018) concluded “there [was] too great

                                  27   an analytic gap between the available data and the conclusion” that Dr. Plunkett drew. In that

                                  28   case, Dr. Plunkett opined on the causality between a prescription drug and idiopathic intracranial
                                                                                         9
                                           Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 10 of 19




                                   1   hypertension. In making her conclusion, she found that the temporality factor was satisfied based

                                   2   on her reliance on “three studies which, she stated, had ‘addressed’ temporality (by Valenzuela,

                                   3   Rai, and Alder) and on three case reports drawn from the Bayer database.” Id. at 255. “Beyond

                                   4   identifying these materials, however, Dr. Plunkett [did] not address their contents. The

                                   5   Valenzuela authors, for instance, specifically noted in their publication that they lacked temporal

                                   6   data.” Id. The court found that “Dr. Plunkett’s handling of the Valenzuela study is []

                                   7   problematic” and ultimately excluded her proposed testimony because it was “beset by

                                   8   methodological deficiencies.” Id. at 261, 263

                                   9           Similarly, in this case Dr. Plunkett exceeds the boundaries of the sources she relies on by

                                  10   going beyond what the sources concluded. Without explanation, she compares figures that authors

                                  11   explicitly cautioned are not true incidence rates with the true incidence rate provided in Abilify’s

                                  12   label. Rodman argues that only Otsuka has the capability to calculate the true incidence rates, but
Northern District of California
 United States District Court




                                  13   this assertion is rebutted by Otsuka’s expert, Dr. Correll, who was able to conduct a true incidence

                                  14   rate study of Abilify (which Rodman does not seek to exclude).4

                                  15           Dr. Plunkett does not explain why it makes sense to compare different data sets and how

                                  16   that necessarily leads to her conclusion that the Abilify label was inadequate. For example, she

                                  17   does not address the contents of the Peña study that gave her the supposedly comparative figure of

                                  18   3.4%. The Peña study was an analysis of TD patients over the span of eight years at a movement

                                  19   disorders clinic in Houston, Texas. The review found that for 8 out of the clinic’s 236 patients

                                  20   being treated for TD, their symptoms were either “definite[ly]” or “probabl[y]” associated with

                                  21   Abilify. See Saxon Decl. ISO Mot. Exclude, Ex. I (Peña study at 150).5 Importantly, the study

                                  22   analyzed a pool of TD patients and tracked whether they had taken Abilify in the past, not a pool

                                  23

                                  24
                                       4
                                        As discussed in Section I.B. of this Order, Rodman’s motion to exclude other portions of Dr.
                                       Correll’s expert testimony is DENIED as moot.
                                  25   5
                                        A patient was categorized as “definite” Abilify-associated TD if Abilify was the only neuroleptic
                                  26   used prior to the onset of the movement disorder; a patient was categorized as “probable” if the
                                       patient was exposed to multiple neuroleptics, but [Abilify] was the last one before the movement
                                  27   disorder emerged. See Saxon Decl. ISO Mot. Exclude, Ex. I (Peña study at 150). Out of the eight
                                       patients identified in the study, five patients were categorized as “definite” and three were
                                  28   categorized as “probable”. Id.

                                                                                        10
                                           Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 11 of 19




                                   1   of Abilify users to track whether they contracted TD, which would have led to a true incidence

                                   2   rate. In addition to cautioning that the study did not provide a true incidence rate, the authors

                                   3   recognized that although patients classified as “definite” were “only those patients taking [Abilify]

                                   4   alone before the developments of TD, we cannot exclude the possibility that they were also taking

                                   5   other neuroleptics as medication history was obtained only from the patient interview.” Id. at 151.

                                   6           In her opposition, Rodman attempts to characterize Dr. Plunkett’s report in a different way.

                                   7   She claims that even though the data and studies Dr. Plunkett relies upon cannot establish

                                   8   incidence rates, they “should have alerted Otsuka to investigate and change the Abilify label.”

                                   9   Plaintiffs’ Memorandum of Points and Authorities in Opposition to Defendant’s Motion to

                                  10   Exclude Testimony of Dr. Laura M. Plunkett [Dkt. No. 75] 13. But the concluding paragraph in

                                  11   question here, on which Rodman primarily relies for her failure to warn claim, reflects a different

                                  12   conclusion:
Northern District of California
 United States District Court




                                                      During this time, the scientific literature also contained discussion of
                                  13                  the fact that the occurrence rate for tardive dyskinesia was much
                                                      higher than 0.1 to 1%, the “infrequent” standard that was mentioned
                                  14                  in the initial Abilify labeling and in the labeling in 2010 through
                                                      December 2014 as well. Therefore, it is my opinion that the Abilify
                                  15                  labeling on the drug product prescribed by Dr. Hawkins and used by
                                                      Ms. Rodman failed to adequately describe the risk of tardive
                                  16                  dyskinesia associated with use of the drug.
                                  17   Plunkett Rep. ¶ 33.

                                  18           Rodman also argues that Dr. Plunkett’s report would be helpful to the jury because her

                                  19   expertise in FDA regulation is necessary to explain how Otsuka should have used the information

                                  20   at its disposal to label its product correctly. But Dr. Plunkett’s report does not opine on whether

                                  21   Otsuka met the FDA guidelines; she testifies about whether the Abilify label adequately warns

                                  22   doctors about use of this prescription drug.6

                                  23           Because Dr. Plunkett extrapolated conclusions beyond the scope of her sources, I find that

                                  24

                                  25   6
                                         Even if I take Rodman’s re-characterization of Dr. Plunkett’s report at face value, Dr. Plunkett
                                  26   does not explain how a failure to investigate informs her failure to warn claim. See, e.g., Latiolais
                                       v. Merck & Co., Inc., 2007 WL 5861354, at *3 n.1 (C.D. Cal. 2007) (finding a failure-to-act
                                  27   theory, based on pharmaceutical negligent testing of medication, “is subsumed by the
                                       manufacturer’s duty to warn and it does not change the premise of Plaintiff’s claims, which is that
                                  28   [the pharmaceutical company’s] failure to warn of any product defects or dangers—tested or not—
                                       ultimately caused” the injury).
                                                                                         11
                                         Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 12 of 19




                                   1   her opinion on label inadequacy is not the product of reliable principles or methods. Otsuka’s

                                   2   motion to exclude Dr. Plunkett’s opinion on label inadequacy is GRANTED and its motion to

                                   3   exclude other opinions by Dr. Plunkett, namely on specific causation, is DENIED as moot. As

                                   4   explained below, this is ultimately fatal to Rodman’s failure to warn claim on the theory that the

                                   5   Abilify label underreported the risk of contracting TD.

                                   6          B.      Motion to Exclude Expert Testimony of Dr. Polfliet and Dr. Correll

                                   7          Rodman moves to exclude Dr. Polfliet’s expert testimony on grounds that it is duplicative

                                   8   with testimony from Otsuka’s other expert, Dr. Correll, and to exclude certain portions of Dr.

                                   9   Polfliet’s and Dr. Correll’s opinions because they “improperly offer legal conclusions” regarding

                                  10   Dr. Hawkins’ testimony and speculate as to his state of mind. Rodman Mot. Exclude 3-4, 9-11.

                                  11   Given my ruling on the other motions, Rodman’s motion to exclude is DENIED as moot.

                                  12   II.    MOTIONS FOR SUMMARY JUDGMENT
Northern District of California
 United States District Court




                                  13          A.      Failure to Warn

                                  14          A manufacturer of a prescription drug is obligated warn physicians, not patients, of

                                  15   potential side effects associated with its pharmaceutical products. Motus v. Pfizer Inc., 196 F.

                                  16   Supp. 2d 984, 990 (C.D. Cal. 2001) (“Motus I”), aff’d sub nom. Motus v. Pfizer Inc. (Roerig Div.),

                                  17   358 F.3d 659 (9th Cir. 2004) (“Motus II”). Known as the “learned intermediary” doctrine, the

                                  18   duty to warn the physician—rather than the patient—applies in the case of prescription drugs and

                                  19   implants, where “the physician stands in the shoes of the ‘ordinary user’ because it is through the

                                  20   physician that a patient learns of the properties and proper use of the drug or implant.” Valentine

                                  21   v. Baxter Healthcare Corp., 68 Cal. App. 4th 1467, 1483 (1999). A manufacturer discharges its

                                  22   duty to warn if it provides adequate warnings to the physician about any known or reasonably

                                  23   knowable dangerous side effects, regardless of whether the warning reaches the patient. Motus I,

                                  24   196 F. Supp. 2d, at 991 (citation omitted).

                                  25          “A plaintiff asserting causes of action based on a failure to warn must prove not only that

                                  26   no warning was provided or the warning was inadequate, but also that the inadequacy or absence

                                  27   of the warning caused the plaintiff’s injury.” Motus I, 196 F. Supp. 2d at 991. Whether a warning

                                  28   is adequate depends on “how a prescribing doctor would understand the label.” Hexum v. Eli Lilly
                                                                                        12
                                        Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 13 of 19




                                   1   & Co., 2015 WL 5008263 at *7 (C.D. Cal. 2015). There can be no genuine dispute about the

                                   2   adequacy of a warning that “directly warns in plain and explicit terms of the specific risk that has

                                   3   caused injury to the plaintiff.” Utts v. Bristol-Myers Squibb Co., 251 F. Supp. 3d 644, 673-74

                                   4   (S.D.N.Y. 2017) (applying California law), aff’d sub nom. Gibbons v. Bristol-Myers Squibb Co.,

                                   5   919 F.3d 699 (2d Cir. 2019).

                                   6          Otsuka moves for summary judgment on the failure to warn claim on grounds that Rodman

                                   7   has failed to adduce any evidence that the Abilify label was inadequate or that an additional

                                   8   warning would have changed how Dr. Hawkins treated her. Otsuka MSJ 10. Rodman cross-

                                   9   moves for partial summary judgment on grounds that there is no genuine dispute that the Abilify

                                  10   label was inadequate under all three of her failure to warn theories. Rodman Partial SJ 2. While

                                  11   she does not explicitly say so in her motion, she appears to argue that there is no genuine dispute

                                  12   on the proximate causation element of her failure to warn claim as well. Id. at 10.
Northern District of California
 United States District Court




                                  13                   1.     Rodman’s First Theory: the label understated the incidence and risk of
                                                              developing TD with use of Abilify
                                  14
                                              Rodman concedes that the Abilify label mentions TD as a risk; instead, she contends that
                                  15
                                       Otsuka “failed to disclose the actual risk of contracting [TD] adequately, that was known or
                                  16
                                       knowable in light of the generally recognized and prevailing scientific and medical knowledge
                                  17
                                       available at the time of manufacture and distribution.” Rodman Partial SJ 1. She relies on Dr.
                                  18
                                       Plunkett’s expert report to argue that she has met the first element (label inadequacy) of her failure
                                  19
                                       to warn claim under this theory. Id. at 6-7; see also id. at 8 (“Dr. Plunkett concluded her report
                                  20
                                       and testimony by confirming that defendant failed to properly identify the incidence rate of tardive
                                  21
                                       dyskinesia.”)
                                  22
                                              Because I exclude Dr. Plunkett’s opinion on this point and that opinion is essential to the
                                  23
                                       first element of Rodman’s failure to warn theory, summary judgment is GRANTED to Otsuka.
                                  24
                                       See, e.g., Carlucci v. CNH America LLC, No. 10–12205–DPW, 2012 WL 4094347, at *1, *10 (D.
                                  25
                                       Mass. Sept.14, 2012) (noting that “[a]fter determining to grant [the defendant’s] motion to exclude
                                  26
                                       [the plaintiffs’ defective design and warnings expert’s] testimony, [the court] conclude[s][it]
                                  27
                                       should grant [the defendant’s] motion for summary judgment” since “[a]s to their negligence and
                                  28
                                                                                        13
                                           Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 14 of 19




                                   1   breach of implied warranty claims for design defects . . . the [plaintiffs’] lack of expert testimony

                                   2   is fatal”).7

                                   3                  2.      Rodman’s Second Theory: the label failed to specifically discuss the
                                                              fact that TD has been reported in patients taking Abilify, including
                                   4                          those taking lower doses
                                   5           “[I]nadequacy of the warning and causation are separate elements of Plaintiffs’ affirmative

                                   6   burden.” Tucker v. Wright Med. Tech., Inc., No. 11-CV-03086-YGR, 2013 WL 1149717, at *16

                                   7   (N.D. Cal. Mar. 19, 2013). Therefore, even if a warning was inadequate, “a product defect claim

                                   8   based on insufficient warnings cannot survive summary judgment if stronger warnings would not

                                   9   have altered the conduct of the prescribing physician.” Motus II, 358 F.3d at 661. In other words,

                                  10   a defendant may prevail on summary judgment “by showing that Plaintiff lacks evidence

                                  11   establishing that an adequate warning would have affected [the doctor’s] decision to prescribe [the

                                  12   medication].” Motus I, 196 F. Supp. 2d at 992. A defendant “need not produce its own evidence;
Northern District of California
 United States District Court




                                  13   pointing to an absence of evidence on the Plaintiff’s part is sufficient.” Id. (citation omitted).

                                  14           Rodman argues that the label warning failed to specifically discuss the fact that TD has

                                  15   been reported in patients taking Abilify, including those taking lower doses for depression.

                                  16   Otsuka responds that the label already included a warning to physicians that patients taking low

                                  17   doses of Abilify could develop TD. See Saxon Decl. ISO MSJ, Ex. B (2002 Abilify Label at 8-9)

                                  18   (stating that TD “can develop, although much less commonly, after relatively brief treatment

                                  19   periods at low doses”); id., Ex. C (2009 Abilify Label at 17-18) (same); Declaration of Matthew

                                  20   M. Saxon in Support of Defendant’s Reply in Support of its Motion to Exclude Expert Testimony

                                  21   [Dkt. No. 81-1] ¶ 6 & Ex. E (2014 Abilify Label at ECF page number 417).

                                  22           Even assuming that the label did not include an adequate warning about TD risks at low

                                  23   doses, Rodman’s argument fails. Dr. Hawkins confirmed that he was aware that Abilify could

                                  24   cause TD even in patients taking lower doses. See Saxon Decl. ISO MSJ, Ex. A (Hawkins Dep. at

                                  25

                                  26   7
                                         At the hearing, Rodman argued that she has met the second element of her failure to warn claim
                                  27   under this theory because Dr. Hawkins testified that if the incidence rate of TD was higher than
                                       depicted on the Abilify label, then it would have impacted his prescribing decision. Even if
                                  28   Rodman has met the second element, the point here is that she has failed to establish a genuine
                                       issue of material fact regarding the first element of her claim.
                                                                                         14
                                        Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 15 of 19




                                   1   263:18-264:2) (statement that “syndrome can develop . . . after relatively brief periods at low

                                   2   doses” was “consistent with [his] understanding while [he was] treating Ms. Rodman”). He

                                   3   repeatedly testified that he “knew when [he was] prescribing Ms. Rodman Abilify that [TD] was

                                   4   one of the risks of the medication,” and that “[TD] was a possibility” with the use of Abilify. See

                                   5   id. at 121:20-122:15, 118:18-25; see also id. at 102:10-14 (admitting that “when [he] began

                                   6   prescribing Ms. Rodman Abilify, at that time [he] understood that [TD] was one of the risks

                                   7   associated with the use of Abilify”). He also testified that he understood that one of the risks

                                   8   “related to discontinuing use of Abilify” was that “there can be symptoms of [TD] when an

                                   9   antipsychotic is discontinued.” Id. at 294:14-19. Even if the label had included the warning

                                  10   desired by Rodman, Dr. Hawkins unequivocally testified that it would not have impacted his

                                  11   prescribing decision.

                                  12          Otsuka’s motion for summary judgment on this failure to warn theory is GRANTED.
Northern District of California
 United States District Court




                                  13                  3.        Rodman’s Third Theory: the label failed to provide instruction
                                                                regarding specific methods for screening patients for TD, such as the
                                  14                            AIMS test
                                  15          Rodman argues that the Abilify label failed to provide a discussion or instruction regarding

                                  16   specific methods for screening patients for TD, such as the AIMS test. But Dr. Hawkins testified

                                  17   that he knew how to monitor for TD symptoms, including using the AIMS test, and monitored

                                  18   Rodman while she was in his care. See Saxon Decl. ISO MSJ, Ex. A (Hawkins Dep. at 124:21-24,

                                  19   126:25-127:15, 270:10-271:13 (Dr. Hawkins testified that he was “familiar with the AIMS test” at

                                  20   the time he was prescribing Abilify to Rodman, that he has been familiar with the test “for a long

                                  21   time” having learned about it during medical school or residency training, and that he “didn’t need

                                  22   a drug company at the time to tell [him] about the AIMS test”). A change in the label would not

                                  23   have impacted Dr. Hawkins’s prescribing decision because he already understood ways to monitor

                                  24   Rodman for TD symptoms, including the AIMS test. Accordingly, Otsuka’s motion for summary

                                  25   judgment on this failure to warn theory is GRANTED.

                                  26          In sum, summary judgment is GRANTED to Otsuka on all three theories of Rodman’s

                                  27   failure to warn claim.

                                  28
                                                                                        15
                                        Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 16 of 19



                                              B.      Design Defect
                                   1
                                              California does not recognize strict liability for design defects in prescription drugs. See
                                   2
                                       Brown v. Super. Ct., 44 Cal.3d 1049, 1061 (1988) (“[A] drug manufacturer’s liability for a
                                   3
                                       defectively designed drug shall not be measured by the standards of strict liability.”). A plaintiff
                                   4
                                       alleging a design defect claim under a negligence theory must prove “that the defect in the product
                                   5
                                       was due to negligence of the defendant.” Tucker, 2013 WL 1149717, at *7 (N.D. Cal. Mar. 19,
                                   6
                                       2013) (quoting Chavez v. Glock, Inc., 207 Cal.App.4th 1283, 1305 (2012)). As with a general
                                   7
                                       negligence claim, the plaintiff must show breach of duty, causation, and damages. Id. (citation
                                   8
                                       omitted). Concerning the standard of care for negligence, a “[designer/manufacturer/etc.] is
                                   9
                                       negligent if [it] fails to use the amount of care in [designing/manufacturing/etc.] the product that a
                                  10
                                       reasonably careful [designer/manufacturer/etc.] would use in similar circumstances to avoid
                                  11
                                       exposing others to a foreseeable risk of harm. Id. (citation omitted, alteration in original).
                                  12
Northern District of California




                                              Generally, “the test of negligent design involves a balancing of the likelihood of harm to
 United States District Court




                                  13
                                       be expected from a [product] with a given design and the gravity of harm if it happens against the
                                  14
                                       burden of the precaution which would be effective to avoid the harm.” Tucker, 2013 WL
                                  15
                                       1149717, at * 7 (quoting Merrill v. Navegar, Inc., 26 Cal. 4th 465, 479 (2001)). Even if a
                                  16
                                       manufacturer has done all it reasonably could have done to warn about a risk or hazard related to a
                                  17
                                       product’s design, a reasonable person could conclude that the magnitude of the reasonably
                                  18
                                       foreseeable harm as designed outweighed the utility of the product as designed. Id. (citation
                                  19
                                       omitted). “In evaluating the adequacy of a product’s design under the risk-benefit test, ‘a jury may
                                  20
                                       consider, among other relevant factors, the gravity of the danger posed by the challenged design,
                                  21
                                       the likelihood that such danger would occur, the mechanical feasibility of a safer alternative
                                  22
                                       design, the financial cost of an improved design, and the adverse consequences to the product and
                                  23
                                       to the consumer that would result from an alternative design.’” Tucker, 2013 WL 1149717, at * 8
                                  24
                                       (citation omitted).
                                  25
                                              In opposing Otsuka’s summary judgment motion on this claim, Rodman argues that she
                                  26
                                       “has no obligation” to offer evidence at this point because she is “not required to divulge the
                                  27
                                       testimony of medical witnesses designated to testify at trial.” Plaintiff’s Opposition to
                                  28
                                                                                         16
                                         Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 17 of 19




                                   1   Defendant’s Motion for Summary Judgment (“Oppo. Otsuka MSJ”) [Dkt. No. 77] 15-16. This is

                                   2   not the law. As the non-moving party with the burden of proof, Rodman “must set forth by

                                   3   affidavit or other admissible evidence, specific facts demonstrating the existence of an actual issue

                                   4   for trial”; she “may not merely state that [she] will discredit the moving party’s evidence at trial

                                   5   and proceed in the hope that something can be developed at trial in the way of evidence to support

                                   6   [her] claim.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir.

                                   7   1987); see also Richardson v. CBS Studios Inc., No. CV 12-7925 ABC (SHX), 2013 WL

                                   8   12120265, at *7 (C.D. Cal. Sept. 25, 2013) (“[s]ummary judgment is warranted because Plaintiffs,

                                   9   the non-moving parties, have failed to produce enough evidence to create a genuine issue” and

                                  10   cannot wait until trial to present that evidence); Codding v. Pearson Educ., Inc., No. 18-CV-

                                  11   00817-LB, 2019 WL 5864579, at *10 (N.D. Cal. Nov. 8, 2019) (granting summary judgement

                                  12   after rejecting argument that plaintiff “has no obligation to offer affirmative evidence on [] issue
Northern District of California
 United States District Court




                                  13   until trial”).

                                  14           The limited evidence Rodman does identify comes short of creating a genuine dispute on

                                  15   the design defect claim. She cites the deposition of Dr. Anette Nieves, the neurologist who

                                  16   diagnosed her with TD, who testified that she does not prescribe Abilify to her patients and that

                                  17   she may prescribe clonazepam and quetiapine when “a patient would come off of an antipsychotic

                                  18   medication.” See Declaration of Perry R. Staub, Jr. in Support of Opposition to Defendant’s

                                  19   Motion for Summary Judgment (“Staub Decl.”), Ex. 2 (Nieves Dep. at 38:3-10). Dr. Nieves never

                                  20   suggested that these two medications were safer alternatives to Abilify, just that she would

                                  21   recommend patients take these medications when “com[ing] off an antipsychotic medication,” like

                                  22   Abilify. Id. at 38:5.

                                  23           Rodman also cites testimony from Dr. Hawkins that if he had been aware that the rate of

                                  24   TD was higher than that reported in the label, he might have considered other alternative

                                  25   medications. Oppo. Otsuka MSJ 15. But this testimony does not address whether there were any

                                  26   safer alternative medications to Abilify.

                                  27           Next, she relies on two portions of Dr. Plunkett’s expert report that discuss the different

                                  28   pharmacological profile of Abilify versus other atypical antipsychotic drugs. Oppo. Otsuka MSJ
                                                                                         17
                                        Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 18 of 19




                                   1   16. In the first portion, Dr. Plunkett merely describes “[o]ther drugs that have been or are used

                                   2   today in the treatment of psychotic disorders,” not that any of these are necessarily safer

                                   3   alternatives than Abilify. Staub Decl., Ex. 3 (Plunkett Rep. ¶ 15). In the other portion, Dr.

                                   4   Plunkett finds that “like other anti-psychotic drugs, the risk of adverse events such as [TD] would

                                   5   be biologically plausible”; Rodman does not explain how this shows existence of a safe alternative

                                   6   design. Id. at ¶ 20. Rodman fails to show how any of Dr. Plunkett’s concluding paragraphs relate

                                   7   to her design defect claim. Id. ¶¶ 33-38.

                                   8          Even if the testimony she points to could somehow create a genuine despite on the

                                   9   existence of a safe alternative design, Rodman fails to address any other elements of a design

                                  10   defect claim. For example, she does not point to evidence that goes to the relative costs and

                                  11   benefits of Abilify as compared with similar drugs on the market. Nor does she provide any

                                  12   evidence that Otsuka failed to design Abilify with the amount of care that a reasonably careful
Northern District of California
 United States District Court




                                  13   designer or manufacturer would have used in similar circumstances and “presents no admissible

                                  14   evidence regarding what a reasonably careful designer or manufacturer would have done with

                                  15   respect to the design.” Mariscal v. Graco, Inc., 52 F. Supp. 3d 973, 991 (N.D. Cal. 2014)

                                  16   (granting summary judgment to defendant where plaintiff “produced no other admissible evidence

                                  17   from which a jury could deduce the appropriate standard of care, which is fatal to [plaintiff’s]

                                  18   negligent design defect claim”). Instead, she incorrectly argues that she “has no obligation to

                                  19   divulge the planned trial testimony of treating medical physicians disclosed as testifying experts at

                                  20   trial.” Oppo. Otsuka MSJ 16.

                                  21          For these reasons, Otsuka’s motion for summary judgment on the design defect claim is

                                  22   GRANTED.

                                  23                                               CONCLUSION

                                  24          Accordingly, Otsuka’s motion for summary judgment on all three theories of Rodman’s

                                  25   failure to warn claim and design defect claim is GRANTED. Its motion to exclude Dr. Plunkett’s

                                  26   expert testimony on label inadequacy is GRANTED and the rest of its motion is DENIED as

                                  27   moot. Rodman’s motion for partial summary judgment on her failure to warn claim is DENIED

                                  28
                                                                                        18
                                        Case 3:18-cv-03732-WHO Document 87 Filed 05/18/20 Page 19 of 19




                                   1   and her motion to exclude Dr. Polfliet’s and Dr. Correll’s expert testimony is DENIED as moot.

                                   2         IT IS SO ORDERED.

                                   3   Dated: May 18, 2020

                                   4

                                   5
                                                                                                 William H. Orrick
                                   6                                                             United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                     19
